In an action, inter alia, for an accounting and to recover damages for conversion, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Cannavo, J.), entered March 16, 1999, as granted that branch of the defendant’s cross motion which was for summary judgment dismissing the complaint on the ground of res judicata.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the plaintiffs’ contention, the Supreme Court correctly determined that the action is barred by the doctrine of res judicata (see, O’Brien v City of Syracuse, 54 NY2d 353; Gramatan Home Investors Corp. v Lopez, 46 NY2d 481).
The parties’ remaining contentions are without merit. O’Brien, J. P., McGinity, Luciano and Schmidt, JJ., concur.